Marshall, J.
(dissenting) : The determination of the amount by which damages shall be diminished by the jury on account of the negligence of an injured employee under the federal employer’s liability act, is by that act placed within the province of the jury. The act fixes no rule by which to determine the amount that shall be allowed on account of the contributory negligence of an employee engaged in interstate commerce, except that the damages shall be diminished in proportion to the amount of negligence attributable to such employee. It is the duty of the court to instruct the jury concerning this matter. It then becomes the duty of the jury to determine what shall be deducted because of the contributory negligence of the employee. This must be arrived at under the evidence in each case by the jury, and its conclusion is binding unless the result shows the influence of passion or prejudice or is not supported by any evidence. The judgment should be reversed and a new' trial ordered, or it should be affirmed. (Railroad Co. v. Richards, 58 Kan. 344, 49 Pac. 436; Atchison v. Plunkett, 61 Kan. 297, 59 Pac. 646.)